Citation Nr: 0004345	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  92-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to the service-connected low back 
disability.

3.  Entitlement to service connection for a chest disorder, 
claimed as secondary to the service-connected low back 
disability.

4.  Entitlement to service connection for a neck disorder, 
claimed as secondary to the service-connected low back 
disability.

5.  Entitlement to service connection for a bilateral 
shoulder disorder, claimed as secondary to the service-
connected low back disability.

6.  Entitlement to service connection for a bilateral arm 
disorder, claimed as secondary to the service-connected low 
back disability.

7.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to the service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from October 1975 to 
October 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1991 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the case in July 
1994 and, following completion of the requested development, 
the claims file was returned to the Board in December 1999 
for further appellate review of the issues on appeal.  The RO 
in Atlanta, Georgia, presently has jurisdiction over this 
case.

The Board's notes that its appellate consideration of the 
claims of service connection for the disorders of stomach, 
chest and neck will be on a de novo basis as these claims, 
having been advanced under a secondary service connection 
theory of entitlement, have not previously been denied for 
purposes of finality under 38 U.S.C.A. § 5108.  Cf. Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes also that although the appellant was awarded 
an increased rating for his low back disability during the 
pendency of the appeal, to the maximum schedular rating under 
Diagnostic Code 5295, this claim remains in appellate status 
because it has not been withdrawn and because there exists 
potential entitlement to greater benefits under applicable 
law and regulations.  AB v. Brown, 6 Vet. App. 25 (1993).  
The appellant was not prejudiced by the RO's failure to 
include this issue in its most recent supplemental statement 
of the case given that prior notice was afforded to him 
regarding the applicable rating criteria and general rating 
considerations under Part 4 of 38 C.F.R.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The appellant's low back disability is manifested by 
complaints of chronic pain with related impairment in range 
of motion due to pain, with x-rays taken in May 1995 showing 
osteophyte formation in the L1 disc space.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his low back 
disability.

3.  Aside from subjective complaints of pain, the medical 
evidence does not establish current disabilities of the 
stomach, chest, neck, shoulders, arms and legs.

4.  The medical evidence does not establish the plausibility 
of a nexus or a possible cause-and-effect relationship or 
aggravation between the appellant's service-connected low 
back disability and disorders involving the stomach, chest, 
neck, shoulders, arms and legs.

CONCLUSIONS OF LAW

1.  The appellant's low back disability is no more than 20 
percent disabling for the period prior to May 26, 1995, and 
is no more than 40 percent disabling from that date, pursuant 
to the schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 5295 (1999).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).

3.  The claims of entitlement to secondary service connection 
for disorders involving the stomach, chest, neck, shoulders, 
arms and legs are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluation:  Low Back Disorder

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected low back disability.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  See Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
To comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider the 
application of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995) (title 38, Code of 
Federal Regulations, Sections 4.40 and 4.45 make clear that 
pain must be considered capable of producing compensable 
disability of the joints); see also Quarles v. Derwinski, 
3 Vet. App. 129, 139-40 (1992) (Board's failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record) and VAOPGCPREC 36-97 (Dec. 12, 1997) (General 
Counsel extended consideration of sections 4.40 and 4.45 
under the DeLuca holding to disabilities rated under 
Diagnostic Code 5293).

Accordingly, the Board must consider whether an increased 
schedular rating for the appellant's low back disability may 
be in order on three independent bases: (1) pursuant to the 
relevant schedular criteria, i.e., notwithstanding the 
etiology or extent of his pain complaints, if the medical 
examination test results reflect findings which support 
higher ratings pursuant to the delineated schedular criteria; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2 (1999).  However, the primary 
concern in a claim for an increased evaluation is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Francisco, the United States Court of Veterans 
Appeals (the U. S. Court of Appeals for Veterans Claims on 
and after March 1, 1999) (hereinafter "the Court") stated 
that although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Id. at 58.  Hence, for 
purposes of application of the schedular criteria, the Board 
assigns the greater weight of probative value to the medical 
evidence, in particular, the recent VA orthopedic examination 
conducted in September 1998.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to more than 
the currently assigned 40 percent schedular evaluation for 
the appellant's low back disability, effective from May 26, 
1995, or for staged rating purposes, see Fenderson v. West, 
12 Vet. App. 119 (1999), is against entitlement to more than 
the previously assigned rating of 20 percent prior to May 26, 
1995.

The severity of the appellant's back disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999).  A rating greater than that which is currently 
in effect (40 percent) for the low back disability is 
available if there are residuals of a fracture to the 
vertebra without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) (Code 5285); if there is 
complete bony fixation (ankylosis) of the spine, either in a 
favorable or unfavorable angle (Code 5286); if there is 
favorable or unfavorable ankylosis of the lumbar spine (Code 
5289); or if the disability is manifested by "pronounced" 
intervertebral disc syndrome:  persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The currently 
assigned rating of 40 percent under Code 5295 is for 
"severe" lumbosacral strain as manifested by listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
record reflects that the RO awarded the 40 percent rating on 
a facts-found basis effective from a May 26, 1995, x-ray 
report which showed osteophyte formation in L1, which 
together with the clinical picture from that date which 
showed findings consistent with low back pain, painful 
limited motion and extensive treatment for same, including 
the use of TENS unit.

With respect to Diagnostic Code 5285, cases that fall outside 
the criteria cited above under that code are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.

The more recent medical evidence of record does not reflect 
clinical findings which in the Board's opinion support a 
higher disability evaluation pursuant to the above-cited 
schedular criteria.  The appellant's back disability was 
recently examined for compensation purposes by VA in 
September 1998.  The claims folder was made available to the 
examining orthopedic physician and it is clear from review of 
the report that the examiner reviewed the pertinent medical 
history contained in the claims folder.  Findings on that 
examination, however, showed a relatively unremarkable 
disability picture; the diagnosis was low back pain with a 
"completely" normal examination.  Further, the examiner 
found no evidence of myelopathy or radiculopathy.  Hence, 
higher ratings (above 40 percent) are not in order pursuant 
to the schedular criteria as there is no medical evidence 
showing "pronounced" disc disease as manifested by 
demonstrable muscle spasm with little intermittent relief.  
While the appellant evidently has had some radicular pain 
associated with low back disability, it is not shown on a 
consistent basis by the extensive medical record, and nowhere 
is it documented that such symptoms have been diagnosed as 
"pronounced" disc disease.  Therefore, the Board concludes 
that a preponderance of the evidence is against a finding 
that the appellant has "pronounced" disc disease of the 
lumbar spine as that term is defined by VA regulation.

Moreover, higher ratings (above 40 percent) under other 
diagnostic criteria for the spine are clearly not in order as 
the evidence does not show that the low back disability 
involves (or ever involved, for that matter) abnormal 
mobility requiring a neck brace (Code 5285); complete bony 
fixation (ankylosis) of the spine, either in a favorable or 
unfavorable angle (Code 5286); or favorable or unfavorable 
ankylosis (Code 5289).  Ratings under Codes 5292 (limitation 
of motion of the lumbar spine), and 5295 (lumbosacral strain) 
are not applicable in this case as the maximum ratings under 
those codes are equal to or less than the 40 percent ratings 
currently assigned for his back disability.

Accordingly, the Board concludes that the appellant's 
service-connected low back disability is appropriately rated 
as 40 percent disabling under Diagnostic Code 5295 for severe 
lumbosacral strain symptoms.

The Board further finds that a preponderance of the evidence 
is against entitlement to a staged rating above 20 percent 
for the period prior to May 26, 1995.  As noted by the RO, 
radiographs taken prior to that date do not document abnormal 
findings, and indeed, the report of VA examination conducted 
in September 1994 was significant only for some reported pain 
on in the paraspinous muscle groups of the mid-back area; 
there were no other significant abnormalities of the low back 
found on that examination.  Additional medical records pre-
dating the May 1995 x-ray report were similar in this regard; 
while he sought treatment from a chiropractor and at VA 
outpatient facilities for pain complaints during this period, 
clinical evaluation of his condition in a compensation-
evaluation setting (VA examinations in 1990 and 1991) again 
disclosed a relatively unremarkable disability picture at 
least as far as the rating schedule is concerned.  He had 
limited range of motion due to pain complaints, but his x-
rays were negative during this period and there was no 
evidence of the other tell-tale symptoms listed on the 
criteria for Code 5295.  For these reasons, a preponderance 
of the evidence is against higher than a 20 percent rating 
for the low back disability prior to May 26, 1995.

The appellant's complaints of pain in his back do not warrant 
an increased rating above the now assigned 40 percent 
schedular level under 38 C.F.R. §§ 4.40 and 4.45 because the 
medical evidence does not substantiate "additional" range-
of-motion loss in the low back due to pain on use or during 
flare-ups, or due to weakened movement, excess fatigability, 
or incoordination.  Indeed, although it was noted on the 
recent 1998 VA orthopedic examination that the appellant had 
pain, the examiner specifically that there were also some non-
organic factors responsible for his pain complaints.  These 
medical findings are uncontradicted by any other competent 
evidence rebutting same, as therefore, they obviate against 
establishing proof of additional functional impairment under 
38 C.F.R. §§ 4.40 and 4.45.  Moreover, as it appears that his 
pain complaints in large measure supported the grant of the 
increased rating under Code 5295, the Board is not persuaded 
that he has "additional" range of motion loss on use or due 
to the other aforementioned causes beyond that contemplated 
for "severe" lumbosacral strain.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1996).

Accordingly, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" in the appellant's low back that is evidently caused by 
his pain complaints or due to weakness or incoordination.

The Board also observes that the medical evidence on file is 
entirely bereft of any findings demonstrating that the 
appellant's low back disability involves painful motion "with 
joint or periarticular pathology."  Hence, an increased or 
separate rating for this disability under section 4.59 is not 
in order.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently staged ratings 
for the appellant's low back disability (20 percent prior to 
May 26, 1995, 40 percent from that date) adequately reflects 
the level of impairment pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5295 is the most appropriate schedular criteria for the 
evaluation of the appellant's back disability.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Additionally, as with the analysis provided above regarding 
the applicability of 38 C.F.R. §§ 4.40 and 4.45, there is no 
evidence of any "additional disability" associated with x-
ray findings showing degenerative changes in the lumbar spine 
which would require consideration of a separate rating 
pursuant to Diagnostic Code 5003.  The Board believes that to 
provide a separate evaluation for the appellant's 
radiographic changes that were recently considered in the 
award the 40 percent rating for his overall low back spine 
disability, based on the aforementioned May 1995 x-ray, would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided under 38 C.F.R. § 4.14.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.

The appellant's contentions on appeal have been accorded 
careful and compassionate consideration; however, the Board 
concludes that the recent medical findings discussed above 
are more probative of the current level of disability.  See 
Francisco, 7 Vet. App. at 58.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA orthopedic 
examination are consistent with the appellant's medical 
history, described in detail above, and are essentially 
uncontradicted by any other recent medical evidence of 
record.  The appellant is not shown to be qualified to render 
a medical diagnosis or opinion.  Hence, his views as to the 
etiology of his pain complaints and/or the extent of 
functional impairment in his back are specifically outweighed 
by the medical evidence of record cited above.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned in this case for the 
appellant's back disability is not inadequate.  As the 
schedular criteria provide a basis to award increased 
compensation in this case for this disability, it does not 
appear that the appellant has an "exceptional or unusual" 
disability of the lumbar spine.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for either his low back disability.  He was 
recently hospitalized in 1996 for facet joint injections in 
various spinal segments, but the whole clinical history of 
his disability since service is not significant for frequent 
inpatient admissions for treatment of the low back.  In 
addition, the appellant is shown to be presently employed and 
hence, there appears to be no specific evidence of "marked 
interference" in employment as a result of this disability 
beyond that contemplated by the regular schedular standards.  
Thus, in the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above that 
assigned for the staged periods in question, the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 55.

II.  Secondary Service Connection Claims

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Applicable regulatory authority provides that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1999).  However, where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
For purposes of determining whether a well-grounded claim for 
secondary service connection has been established, it must 
first be determined whether the appellant's contentions are 
competent to establish that the service-connected condition 
caused the claimed injury or disease resulting in disability, 
and second, it must be determined whether medical evidence 
has been submitted to support the contention that the 
service-connected condition caused the disability for which 
secondary service connection is being sought.  See Jones v. 
West, 12 Vet. App. 383 (1999) (quoting Reiber v. Brown, 7 
Vet. App. 513 (1995)). 

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As alluded to above, the Board remanded this case in July 
1994 for additional development, to include scheduling the 
appellant for VA examinations to assess the nature and 
etiology of the claimed disorders involving the stomach, 
chest, neck, shoulders, arms and legs relative to the 
service-connected low back disability.  Examinations were 
scheduled and conducted by VA in September 1994, December 
1995 and September 1998.  VA in/outpatient treatment reports 
dating through 1996 and private treatment records dated in 
1989-90 from the appellant's chiropractor, K. L. Ochsner, 
D.C., were obtained and associated with the appellate record 
as well.  Additionally, two statements from the 
aforementioned chiropractor were submitted into the record, 
and these statements, dated in September 1991 and November 
1991 reflected, in essence, his view that the appellant's 
pain symptoms in multiple joints and body systems were a 
direct result of the back injury he sustained in service in 
1975.

However, medical opinions from four VA physicians were later 
added to the appellate record, and these statements, dated in 
April 1999, reflected their medical judgment that based on 
all the aforementioned medical evidence, there was either no 
underlying disease process for the disorders claimed or no 
secondary relationship between the service-connected low back 
disability and any disorders of the stomach, chest, or other 
parts of the appellant's musculoskeletal system:

? The VA gastroenterology specialist who conducted the 
stomach disorders examination in September 1998 stated the 
following in his medical opinion of April 1999, in 
pertinent part:

The patient's [abdominal] pain could be 
related to ongoing nonsteroidal or NSAID-
induced gastritis, but it should be 
resolving with concurrent H2 blocker 
therapy; but the relation of his pain to 
his back pain is unclear and [I am] 
unable to elicit any abdominal pathology 
that would be related to symptoms of back 
pain at the time of occurrence and 
exacerbation.

In summary, this patient has had chronic 
abdominal pain for more than 20 years.  
He has had ample GI tract workup without 
significant pathology documented.  The 
patient's pain is most probably related 
to a functional etiology in nature, could 
be related to irritable bowel syndrome, 
but the patient did not have any 
diarrhea, constipation, or correlation 
with his pain and bowel movements to meet 
any of the criteria for irritable bowel 
syndrome.

? The VA cardiac specialist stated the following in his 
medical opinion of April 1999, in pertinent part:

In summary, on extensive review of the C-
file, multiple documentation has been 
made of chest pain without any 
significant symptoms suggestive of 
cardiac origin.  He has been examined 
multiple times and has been documented to 
have reproducible chest pain which is 
suggestive of chest wall pain.  In view 
of this, it is unlikely that his chest 
pain is from cardiac origin.

? The VA joints/muscles specialist who examined the 
appellant in September 1998 offered the following medical 
opinion in his April 1999 statement, in pertinent part:

I seriously doubt that his shoulder pain 
or bilateral arm and ankle pain, etc. are 
in any way related to his back injury.  
Cervical spine, lumbosacral spine, and 
thoracic spine [x-rays] failed to reveal 
any abnormalities.  There was no evidence 
of any type of injury to any of the 
spinal segments in the past.  As 
mentioned previously, my examination was 
also normal.  I suspected the shoulder 
pain may have been independent pain from 
his back condition and possibly from 
degenerative arthritis.  However, x-rays 
of both shoulders failed to reveal any 
arthritis.  It is difficult to say that 
his condition is service related.  It is 
possible that he may have sprained his 
back in 1975.  It has been over 20 years 
now and I doubt that any of his symptoms 
would persist without any changes in 
neurological examination.  I believe this 
veteran is most likely suffering from 
pain syndrome and has complained of 
nonspecific subjective pain.

? Finally, a second VA joints specialist was asked to 
comment on the relationship between the appellant's low 
back pain and his numerous other complaints, including 
neck pain and conditions involving his shoulders, arms and 
legs.  Although he did not examine the appellant, his 
opinion of April 1999 reflects the following assessment 
based on the evidence:

I have reviewed his exams and C-file.  
Based on this review, I did not see any 
reason to attribute a chronic low back 
strain to any of the above mentioned 
complaints.  His x-rays have not shown 
anything significantly remarkable.  His 
exams in September [1998] did show what 
appeared to be a cubital tunnel syndrome 
on the left [arm] side.  There did not 
seem to be any evidence of systemic 
rheumatologic disease, neither on his 
exam nor on his radiographs.  His left 
hand appears to have also healed well 
from his second metacarpal fracture and 
this apparently has not caused any type 
of trouble in terms of motion or 
function.  I would not relate his 
numerous other musculoskeletal complaints 
at this time to his chronic low back 
strain and chronic low back pain.  It 
does not appear that his subjective 
symptoms outweigh any objective findings 
based on my review of his records.  
Please note I have not examined this 
patient.  This is strictly a review of 
his records and previous evaluation.

Considering the foregoing, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims of secondary service connection well grounded for the 
disorders involving his stomach, chest, neck, shoulders, arms 
and legs.  Jones, 12 Vet. App. 383.  First of all, the 
medical evidence reflects that these disorders have been 
diagnosed as nothing more than "pain" disorders of 
unknown/unclear etiology or without underlying disease 
pathology shown on physical examinations and/or diagnostic 
study, such as x-rays.  This is particularly the case with 
the chest disorder, which as noted above in the April 1999 VA 
medical opinion, was significant only for reproducible chest 
pain without any clinical evidence of cardiac origin.  On 
this point, the Court recently held that pain alone, without 
a diagnosed or identifiable malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, No. 
97-1948 (U. S. Vet. App. Dec. 29, 1999).  For these reasons, 
the Board finds that the medical evidence fails to show that 
the appellant has current disabilities for the disorders 
claimed for purposes of a well grounded claim.

Secondly, even assuming, without deciding, that the medical 
evidence reflects that he has current disabilities for each 
of the claimed disorders, the medical evidence does not 
establish a cause-and-effect relationship between any of 
these disorders and his service-connected low back 
disability.  In this case, the Board finds that appellant's 
contentions are not sufficient to well ground this claim 
under the standard set forth in Jones, supra, because the 
question to be resolved concerns the etiology of a medical 
condition.  Therefore, competent medical evidence must show 
that the service-connected low back disability caused or 
aggravated one of these disorders.  A mere allegation of a 
direct cause-and-effect relationship, as, for example, in the 
case of one claiming that the reason he/she fell down a 
flight of stairs and injured the right knee was due to 
weakness in the service-connected left leg, will not suffice 
to well ground this claim.

Regarding the second criteria under Jones, supra, a cause-
and-effect relationship between the appellant's complaints of 
pain in the stomach, chest and other parts of his 
musculoskeletal system.  As detailed above, four VA 
physicians recently reviewed all the evidence in April 1999 
and concluded in essentially equivalent language that such a 
relationship was not shown.  In this regard, the Board finds 
that the statements made by the appellant's chiropractor are 
insufficient to well ground these claims.  The evidence 
reflects that this chiropractor last evaluated the 
appellant's medical condition in the 1989-90 time frame, see 
March 10, 1992 letter to Principle Mutual Insurance Company 
and treatment records for same dates, which in view of the 
far more recent and thorough medical examination and opinion 
findings of the four VA physicians cited above, effectively 
renders his views nugatory for purposes of this claim.  The 
bottom line here is that the recent medical evidence does not 
demonstrate either underlying disease process for these 
"pain" disorders diagnosed or a cause-and-effect 
relationship between them and the low back disability.  
Hence, these medical records do not actually support a 
secondary service connection theory of entitlement in that 
there is no evidence suggesting that the low back disability 
caused or aggravates the nonspecific subjective pain 
complaints the appellant evidently experiences in his 
stomach, chest, neck, shoulders, arms and legs.

Accordingly, under the standard set forth by the Court in 
Jones, supra, these claims are not well grounded.  Moreover, 
the Board notes that under the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) (aggravation of non service-
connected disability by service-connected disability as a 
basis for an entitlement under 38 C.F.R. § 3.310(a)), there 
is no medical evidence which supports a theory that a 
service-connected disability aggravates one or more of the 
disorders claimed.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim).  As indicated above, the medical 
evidence recently associated with the appellate record makes 
clear that these disorders are of a pain-only pathology 
without any underlying disease process or relationship to the 
old back strain injury suffered during service in 1975.

The Board has considered the appellant's contentions and 
hearing testimony; however, this evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disability and a relationship between the 
disability and a service-connected disorder.  Espiritu, 
2 Vet. App. 492 (1992).  As indicated above, his lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make these claims plausible or possible.  
38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. App. at 92, 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to a 
claim, including no duty to provide further medical 
examination or solicitation of medical opinion evidence.  
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (where the claim is not well grounded, VA is 
under no duty to provide the veteran with an examination); 
see also Morton v. West, 12 Vet. App. 477 (1999) (if a well-
grounded claim has not been submitted, there is no duty on 
the part of VA to assist in the claim's full development).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claims considered herein plausible 
or well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  The Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, the Board must deny the appellant's claims 
seeking entitlement to secondary service connection for 
disorders involving the stomach, chest, neck, shoulders, arms 
and legs as not well grounded.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).


ORDER

Entitlement to higher disability evaluations for the staged 
ratings assigned for the appellant's low back disability (20 
percent prior to May 26, 1995, 40 percent from that date) is 
denied.

Service connection for disorders of the stomach, chest, neck, 
shoulders, arms and legs is denied, as the claims are not 
well grounded.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

